          Exhibit 12




Case 5:20-hc-02088-FL Document 1-13 Filed 05/26/20 Page 1 of 5
                              Declaration of Benjamin D. McRrae

         1.      I am currently incarcerated at the Butner LSCI (“FCI Butner Low”) at FCC

 Butner, in housing unit Vance, cubicle 2. My Bureau of Prisons Register Number is 87682-007.

 FCI Butner Low houses about 1,200 people total. It also houses people who have been assigned

 a medical care level 3.

       2.        I am 43 years old.

       3.        I am currently serving a 5-year sentence for possession with intent to distribute a

controlled substance (cocaine). My release date is January 26, 2022. I do not have any

disciplinary infractions since entering BOP custody.

       4.        Six months ago, BOP transferred me from the D.C. Jail to FCI Butner Low due

to my medical needs. I am assigned a medical care level 3.

       5.        I have hypertension. I self-carry my medications, but have to wait in the pill call

line when I need refills.

       6.        I currently have a blood clot in my left leg. I previously had a blood clot in my

right leg and lungs. I have an inferior vena cava filter (IVC) in my chest, which traps large blood

clots to prevent them from traveling to my heart and lungs.

       7.        I have a mobility impairment. Since last year, I use a wheelchair because of my

history of falls and my blood clot in my leg. I have knee problems and unsteady gait. In 2014

and 2017, I had knee surgery on both my kneecaps at the Georgetown University Medical Center

in Washington, DC. I am 380 pounds and 5’10”.

       8.        I am housed in a dormitory-style housing unit of about 150 men. FCI Butner

Low has 8 total units. We live in cubicles that are about 9’ x 7’. Because I use a wheelchair, I

am housed in my own cubicle. There is only about 5 feet or less of turning space for my


                                                  1

            Case 5:20-hc-02088-FL Document 1-13 Filed 05/26/20 Page 2 of 5
wheelchair in my cubicle.

       9.        Most cubicles have three people in them, two in a bunk bed and one on a single

bunk. There are about 50 cubicles in my housing unit, one right next to the other. The cubicles

do not have doors and the walls are about 6 feet tall. It is my understanding that the layout is the

generally same in all 8 units.

       10.       I sleep about eight feet from the men in the 5 cubicles across from me, which

house about 9 people.

       11.       All 150 people in the housing unit share about 12 toilets stalls, 6 showers, and 12

sinks. The toilets are less than 3’ from each other. The showers are about 3’ from each other.

The sinks are about 2’ or less from each other. People are in very close contact in the bathrooms.

       12.       Meals are brought to the housing unit on a cart three times a day. We have to

line up for our meals. People in the lines are right on top of each other, with only 1-2’ between

them. When we go to return the tray, we all have to go to the same place as each other to throw

the trash into a big bag. We don’t line up, but are all walking past each other very close together.

       13.       Pill call happens three times a day. People line up with only one to two feet

between them. I self-carry all my medications.

       14.       There are eight or nine phones for the housing unit. They are about two feet

apart. People line up to use the phones. There is no social distancing in the phone lines. The

prisoner who is using the phone has to clean the phone in between use if they wish. We can

bring rags or socks to wipe the phone or cover it, but we do not have supplies readily available to

disinfect the phone before or after using it.

       15.       There are five computers in a computer room for use by the men in the housing

unit. Four of them are on one side of the room, with one to two feet between them. These are


                                                 2

            Case 5:20-hc-02088-FL Document 1-13 Filed 05/26/20 Page 3 of 5
used for email. The fifth is on a different side of the room for legal work. They computers are

pretty much always in use. People wait around, close to each other, outside the computer room

while they wait to get on the computer. I haven’t seen the computers get cleaned or disinfected.

         16.    We can leave our cubicle to access the common areas at any time during the day,

including to go to the bathroom, take a shower, and use the computer.

         17.     BOP gave us cloth masks. The cloth masks are thin. Most staff wear their

masks.

         18.     At least half of the people in my housing unit are elderly and/or have serious

medical conditions. There are quite a few over 75 years old. I believe all 8 units at FCI Butner

Low house people who are elderly and/or have serious medical or mental health conditions.

         19.     If a person in the housing unit gets sick, they must request a sick call in order to

get their temperature taken. They have to pay $2 for the sick call. If their temperature is high

enough, they are taken off the unit and placed in the Special Housing Unit or SHU. There have

been people from the unit above me who have been taken to the SHU.

         20.     There has been no widespread testing for coronavirus in my housing unit. I don’t

know of a single person in my housing unit who has been tested for the coronavirus. I have not

been tested for COVID-19. BOP staff have taken my temperature one time. They have not

verbally screened me for the virus.

         21.     About two people in my housing unit have jobs. They go to their jobs and work

with people from other housing units. I know this because I see them leave the unit to go to

work and come back from work.

         22.     I am not aware of an emergency grievance process, and do not recall being told

that there is one.


                                                   3

           Case 5:20-hc-02088-FL Document 1-13 Filed 05/26/20 Page 4 of 5
       23.      I am aware of one person on my unit who has been released due to their medical

condition. It is my understanding that person was released on home confinement.

       24.      On April 21, 2020, I learned that I was approved for home confinement and I

signed papers agreeing to follow the rules on home confinement. I do not know if I am still going

to home confinement or when. I am not currently on quarantine and I do not know if I will be

required to quarantine for 14 days before I am released on home confinement.

        1.      I can live at my fiancé, Tiana Crawford, in Washington, DC if I am released

 to home confinement. I would be able to self-isolate in the house 14 days and I would have

 access to medical care if I needed it. To my knowledge, BOP has not contacted my fiancé

 to verify her residence.

        2.      I filed this lawsuit to make FCC Butner change its policies and practices relating

 to the protection of the people in its custody from the risk from COVID-19. I am committed to

 trying to make that happen. I understand that being a class representative in this lawsuit means

 I will have to make decisions not just in my own interest, but also in the interest of the other

 people in the class, and I accept that responsibility.

 I, Lyndsay Niles, certify that I reviewed the information contained in this declaration with Mr.

 McRae by telephone on May 14, 2020, and that he certified under penalty of perjury that the

 information contained in this declaration was true and correct to the best of his knowledge.



/s/ Lyndsay Niles
Lyndsay Niles
WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS & URBAN AFFAIRS
700 14th Street NW, Suite 400
Washington, DC 20005
Tel.: (202) 319-1000 ext. 134
lyndsay_niles@washlaw.org

                                                  4

          Case 5:20-hc-02088-FL Document 1-13 Filed 05/26/20 Page 5 of 5
